DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/29/22 has been entered.
Accordingly, claims 1 is amended, and claims 6-20 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoko et al. (US. 20190110907).
Yoko discloses an orthopaedic surgical instrument system fig. 5, comprising: a broach 66 including a tapered body fig. 5 extending distally from a first end 68 to a second end 67, the tapered body  having a plurality of cutting teeth 69 defined therein; wherein the broach includes an inner wall figs. 5a-6b defining a first aperture on the first end 68 and a second aperture on the second end 67, and a bore sized to slide over a cylindrical shaft of a surgical reamer that extends from the first aperture to the second aperture fig. 6, wherein the broach further includes a boss (see modified fig. 6b below) positioned at the first end 68 and a substantially planar surface (see modified fig. 6b below) positioned at the second end 67, and wherein the first aperture comprises a circular aperture defined in the boss fig. 6; wherein the inner wall comprises a cylindrical wall (see modified fig. 6b below) that extends from the circular first aperture to the second aperture, and wherein the bore comprises a cylindrical bore (see modified fig. 6b below), further comprising an instrument handle 62, wherein: the instrument handle includes an elongated body extending distally from a first end to strike plate 60, fig. 5; wherein the instrument handle includes an inner wall defining a third aperture on the first end of the instrument handle and a bore sized to slide over the shaft of the surgical reamer that extends distally from the third aperture into the elongated body fig. 6, wherein the second end 67 of the broach is configured to be removably secured to the first end of the instrument handle figs 6a, 6b, wherein: the broach comprises a flange (see modified fig. 6b below) positioned within a slot (see modified fig. 6b below) defined in the second end of the broach; and the instrument handle comprises a hook (see modified fig. 6b below) positioned at the first end of the instrument handle and configured to engage the flange of the broach fig. 6, further comprising the surgical reamer 14, wherein: the surgical reamer comprises a cutting head coupled to an elongated shaft fig. 6; and the elongated shaft is sized to be received within the bore of the broach fig. 6.

    PNG
    media_image1.png
    804
    497
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Yoko fails to teach “wherein the inner wall comprises a cylindrical wall that extends from the circular first aperture to the second aperture, and wherein the bore comprises a cylindrical bore.”
Examiner respectfully disagrees, since the modified fig 6b above of Yoko teaches that the inner wall of the broach comprises a cylindrical wall that extends from the circular first aperture to the second aperture, and wherein the bore comprises a cylindrical bore (see modified fig. 6b above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775